DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 11, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US Patent No. 6,932,160) in view of Mazzanti (US Patent Application Publication No. 2011/0278015).
In reference to claim 1, Murray discloses an oil-gas separator for use in a tubing string located in a borehole of a well, the oil-gas separator comprising:
a first fluid channel 153 (see Fig. 11) for receiving a well fluid, the first fluid channel 153 having an open proximal end (see Fig. 11), a distal end comprising an outlet for expelling well fluid comprising oil and entrained gas into an annular space between the oil-gas separator and a well casing 125 to produce gas-reduced oil (see Fig. 10B); and

wherein the proximal ends of the first and the second fluid channels 153 and 143 are coterminous (see Fig. 11).
Murray discloses open ends for the first and second fluid channels, rather than sealed ends having perforations.  
Mazzanti a first fluid channel 1 comprising a sealed distal end (Fig. 7, at seal 25 or check valve 15), and a plurality of perforations (Fig. 7, par. 0054, "perforated sub 24") in a distal portion of the first fluid channel's exterior wall for expelling well fluid comprising oil 17 and entrained gas 41 into an annular space 2 between the oil-gas separator and a well casing 6 to produce gas-reduced oil (see Fig. 7); and
a second fluid channel 3 having a sealed proximal end (Fig. 7, at lower end 26) and a plurality of perforations (Fig. 7, par. 0059, "perforated sub 23") in a proximal portion of the second fluid channel's exterior wall for receiving fluid 17 from the annular space 2 (see Fig. 7).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to form the open ends of Murray as sealed and perforated ends as disclosed by Mazzanti as this amounts to a substitution of known equivalents to perform the same function, which is in this case to act as an outlet to each of the fluid channels.
In reference to claim 6, Murray discloses that the first fluid channel 153 and the second fluid channel 143 are non-concentric with respect to one another (see Fig. 10B)
In reference to claim 7, Murray discloses that the first fluid channel 153 and the second fluid channel 143 share a common wall (see Fig. 10B, the wall separating the two channels).


In reference to claim 11, Murray discloses a method of using an oil-gas separator to remove gas from a well fluid, the method comprising:
flowing well fluid from below a barrier 123 in a well into a first fluid channel 153 of an oil-gas separator (see figs. 10B and 11);
causing the well fluid to be discharged from an outlet in a distal portion of an exterior wall of the first fluid channel 153 (see Fig. 10B) and to flow downward, due to gravity, into an annular space between the oil-gas separator and an internal wall of a well casing 125 (see Fig. 10B), thereby releasing some of the gas contained within the well fluid to produce gas-reduced oil (see Fig. 10B);
flowing the gas-reduced oil from the annular space into an inlet in a proximal portion of a second fluid channel 143 (see fig. 11) of the oil-gas separator; and
delivering the gas-reduced oil to the Earth’s surface through the second fluid channel 143 (see Figs. 10A and 10B, channel 143 extends to the inlet of a pump 131 for pumping to the surface);
wherein proximal ends of the first and the second fluid channels 153 and 143 are coterminous (see Fig. 11).
Murray discloses open ends for the first and second fluid channels, rather than sealed ends having perforations.  
Mazzanti a first fluid channel 1 comprising a sealed distal end (Fig. 7, at seal 25 or check valve 15), and a plurality of perforations (Fig. 7, par. 0054, "perforated sub 24") in a distal portion of the first fluid channel's exterior wall for expelling well fluid comprising oil 17 and entrained gas 41 into an 
a second fluid channel 3 having a sealed proximal end (Fig. 7, at lower end 26) and a plurality of perforations (Fig. 7, par. 0059, "perforated sub 23") in a proximal portion of the second fluid channel's exterior wall for receiving fluid 17 from the annular space 2 (see Fig. 7).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to form the open ends of Murray as sealed and perforated ends as disclosed by Mazzanti as this amounts to a substitution of known equivalents to perform the same function, which is in this case to act as an outlet to each of the fluid channels.
In reference to claim 16, Murray discloses that the first fluid channel 153 and the second fluid channel 143 are non-concentric with respect to one another (see Fig. 10B)
In reference to claim 17, Murray discloses that the first fluid channel 153 and the second fluid channel 143 share a common wall (see Fig. 10B, the wall separating the two channels).
In reference to claim 19, Murray and Mazzanti fail to disclose the flow rate through the second fluid channel.  However, the examiner takes Official Notice that it is well known in the art to produce fluids from a well at a rate between 2250 bbl/day and 10,000 bbl/day. It would have been obvious to a person having ordinary skill in the art to produce fluid through the second channel at a rate of 2250 bbl/day and 10,000 bbl/day as the desired flow rate is considered to be an obvious design choice. Further, it would have been obvious to produce at least 2250 bbl/day, as maximizing production is generally considered to be desirable.

Claims 2, 3, 8, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US Patent No. 6,932,160) in view of Mazzanti (US Patent Application Publication No.  as applied to claims 1 and 11 above, and further in view of Pratt (US Patent Application Publication No. 2005/0241826).
In reference to claims 2 and 12, Murray fails to disclose that the first fluid channel's exterior wall and the second fluid channel's exterior wall are formed by a sheath.
Pratt discloses a separator comprising a first fluid channel 206 and a second fluid channel 208 (see Fig. 2A) that have exterior walls formed by a sheath (see Fig. 2B, the sheath is the exterior portion extending around the flow channels). It would have been obvious to a person having ordinary skill in the art at the time of the invention to form the first and second fluid channels with walls formed by a sheath as this amounts to a substitution of equivalent structures to perform the same function, which is in this case to provide two non-concentric fluid channels.
In reference to claims 3 and 13, Pratt discloses that the sheath is a multi-part sheath (see Fig. 2B, the sheath includes the outer member and two separate inner walls).
In reference to claims 8 and 18, Pratt discloses that the first fluid channel 206 and the second fluid channel 208 each have D-shaped lateral cross sections (see Fig. 2B).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US Patent No. 6,932,160) in view of Mazzanti (US Patent Application Publication No. 2011/0278015) and Pratt (US Patent Application Publication No. 2005/0241826) as applied to claims 3 and 13 above, and further in view of Milam (US Patent No. 4,366,861).
In reference to claims 4 and 14, Mazzanti discloses a "perforated sub 24" (par. 0059) and a "perforated sub 23" (par. 0059). It is unclear whether or not these perforated subs constitute a "pup joint". In the event that they do not, Milam discloses that a "perforated pup joint 20" (col. 3, line 7) having perforations 22 can be used as a ported sub (see Fig. IB). It would have been obvious to person having ordinary skill in the art at the time of the invention to dispose the perforations in a pup .

Allowable Subject Matter
Claims 5, 15, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection.  More specifically, the rejection relies upon Murray for the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



3/01/2021